UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                      )
EMMA JEAN ANDERSON, et al.,           )
                                      )
                Plaintiffs,           )
                                      )
           v.                         )                                           08-cv-535 (RCL)
                                      )
THE ISLAMIC REPUBLIC OF IRAN, et al., )
                                      )
                Defendants.           )
                                      )


                                  MEMORANDUM OPINION

I.     Introduction

       This action arises out of the devastating 1983 bombing of the U.S. Marine barracks in

Beirut, Lebanon. The attack decimated the facility, killed 241 U.S. servicemen and left countless

others wounded, and caused severe injuries to servicemen Dennis Jack Anderson, Jr., and Willie

George Thompson. Various family members now bring suit against defendants Islamic Republic

of Iran (“Iran”) and the Iranian Ministry of Information and Security (“MOIS”). Their action is

brought pursuant to the state-sponsored terrorism exception to the Foreign Sovereign Immunities

Act (“FSIA”), 28 U.S.C. §§ 1330, 1602 et seq., which was enacted as part of the National

Defense Authorization Act for Fiscal Year 2008 (“NDAA”). Pub. L. No. 110-181, § 1083, 122

Stat. 3, 338–44 (2008). That provision, codified at 28 U.S.C. § 1605A, provides “a federal right

of action against foreign states” that sponsor terrorist acts. Haim v. Islamic Republic of Iran, 784

F. Supp. 2d 1, 4 (D.D.C. 2011) (quoting reference omitted).

II.    Liability
       On December 1, 2010, this Court took judicial notice of the findings of fact and

conclusions of law in Peterson v. Islamic Republic of Iran, which also concerns the Marine

barracks bombing, see Anderson v. Islamic Republic of Iran, 753 F. Supp. 2d 68, 74–80 (D.D.C.

2010), and entered judgment in favor of the plaintiffs and against Iran with respect to all issues

of liability. Id. at 89 [see Dkt. # 31]. This Court then referred this action to a special master for

consideration of plaintiffs’ claims for damages Id. at 88 [see Dkt. ## 31, 35–36]. Since the

issue of liability has been previously settled, this Court now turns to examine the damages

recommended by the special master.

II.    Damages

       Damages available under the FSIA-created cause of action “include economic damages,

solatium, pain and suffering, and punitive damages.” 28 U.S.C. § 1605A(c). Accordingly, those

who survived the attack may recover damages for their pain and suffering, as well as any other

economic losses caused by their injuries; estates of those who did not survive can recover

economic losses stemming from wrongful death of the decedent; family members can recover

solatium for their emotional injury; and all plaintiffs can recover punitive damages. Valore v.

Islamic Republic of Iran, 700 F. Supp. 2d 52, 82–83 (2010).

       “To obtain damages against defendants in an FSIA action, the plaintiff must prove that

the consequences of the defendants’ conduct were ‘reasonably certain (i.e., more likely than not)

to occur, and must prove the amount of the damages by a reasonable estimate consistent with this

[Circuit’s] application of the American rule on damages.’” Salazar v. Islamic Republic of Iran,

370 F. Supp. 2d 105, 115–16 (quoting Hill v. Republic of Iraq, 328 F.3d 680, 681 (D.C. Cir.

2003) (internal quotations omitted)). As discussed in Peterson II, plaintiffs have proven that the

defendants’ commission of acts of extrajudicial killing and provision of material support and




                                                  2
resources for such killing was reasonably certain to—and indeed intended to—cause injury to

plaintiffs. Peterson v. Islamic Republic of Iran (Peterson II), 515 F. Supp. 2d 25, 37 (2007)

       The Court hereby ADOPTS, just as it did in Peterson, Valore, and Bland, all facts found

by and recommendations made by the special master relating to the damages suffered by all

plaintiffs in this case. Id. at 52–53; Valore, 700 F. Supp. at 84–87; Bland v. Islamic Republic of

Iran, __ F. Supp. 2d __, 2011 WL 6396527 (D.D.C. 05-cv-2124, Dec. 21, 2011). However, if

the special master has deviated from the damages framework that this Court has applied in

previous cases, “those amounts shall be altered so as to conform with the respective award

amounts set forth” in the framework. Peterson II, 515 F. Supp. 2d at 52–53. The final damages

awarded to each plaintiff are contained in the table located within the separate Order and

Judgment issued this date, and this Court discusses below any alterations it makes to the special

master recommendations. The Court only discusses solatium damages and punitive damages

because the only plaintiffs remaining in this case are family members of injured servicemen and

not the servicemen themselves.

       A.      Solatium

       This Court developed a standardized approach for FSIA intentional infliction of

emotional distress, or solatium, claims in Heiser v. Islamic Republic of Iran, where it surveyed

past awards in the context of deceased victims of terrorism to determine that, based on averages,

“[s]pouses typically receive greater damage awards than parents [or children], who, in turn,

typically receive greater awards than siblings.” 466 F. Supp. 2d 229, 269 (2006). Relying upon

the average awards, the Heiser Court articulated a framework in which spouses of deceased

victims were awarded approximately $8 million, while parents received $5 million and siblings

received $2.5 million. Id.; see also Valore, 700 F. Supp. 2d at 85 (observing that courts have




                                                 3
“adopted the framework set forth in Heiser as ‘an appropriate measure of damages for the family

members of victims’”) (quoting Peterson II, 515 F. Supp. 2d at 51). As this Court recently

explained, in the context of distress resulting from injury to loved ones—rather than death—

courts have applied a framework where “awards are ‘valued at half of the awards to family

members of the deceased’—$4 million, $2.5 million and $1.25 million to spouses, parents, and

siblings, respectively.” Oveissi v. Islamic Republic of Iran, 768 F. Supp. 2d 16, 26 n.10 (D.D.C.

2011) (quoting Valore, 700 F. Supp. 2d at 85); see also Bland, 2011 WL 6396527, at *4–5.

Children of a deceased victim typically receive an award of $3 million, while children of a

surviving victim receive $1.5 million. Stern v. Islamic Republic of Iran, 271 F. Supp. 2d 286,

301 (D.D.C. 2003).

         In applying this framework, however, courts must be wary that “[t]hese numbers . . . are

not set in stone,” Murphy v. Islamic Republic of Iran, 740 F. Supp. 2d 51, 79 (2010), and that

deviations may be warranted when, inter alia, “evidence establish[es] an especially close

relationship between the plaintiff and decedent, particularly in comparison to the normal

interactions to be expected given the familial relationship; medical proof of severe pain, grief or

suffering on behalf of the claimant [is presented]; and circumstances surrounding the terrorist

attack [rendered] the suffering particularly more acute or agonizing.” Oveissi, 768 F. Supp. 2d at

26–27.

         In this case, the special master does not recommend any deviations from the established

framework for solatium awards. See Report of Special Master Concerning Count One [ECF No.

41], Report of Special Master Concerning Count Three [42]. The special master recommends

that the parents of serviceman Dennis Anderson, Jr.—his mother, Emma Jean Anderson, and the

Estate of his father, Dennis Anderson, Sr.—each receive an award of $2.5 million. Report of




                                                 4
Special Master Concerning Count One [41], at 8–9. Dennis Anderson, Jr., suffered “a badly

burned shoulder, third-degree burns on both hands, a bruised hip, and the skin [] peeled off his

right hand” from the bombing. Id. at 4. The evidence shows that the “family never recovered

from the” psychological trauma and that the bombing continues to have a negative impact on the

family. Id. at 7.

        The special master also recommends that Melvin Oley Thompson, father of severely

injured serviceman Willie George Thompson, receive an award of $2.5 million. Report of

Special Master Concerning Count Three [42], at 7. Willie George Thompson suffered “a broken

and cracked hip, a broken wrist, injuries to his groin and lacerations and bruises to his face” from

the bombing. Id. at 4. The evidence shows that Melvin Oley Thompson “was terribly upset”

upon learning about the bombing and that “the bombing had a devastating effect on his family.”

Id. at 5.

        After reviewing the special master reports and the evidence contained therein, this Court

finds that the special master has appropriately applied the established damages framework and

therefore ADOPTS the recommended solatium awards.

        B.     Punitive Damages

        In assessing punitive damages, this Court has observed that any award must balance the

concern that “[r]ecurrent awards in case after case arising out of the same facts can financially

cripple a defendant, over-punishing the same conduct through repeated awards with little

deterrent effect . . . .,” Murphy, 740 F. Supp. 2d at 81, against the need to continue to deter “the

brutal actions of defendants in planning, supporting and aiding the execution of [terrorist

attacks],” Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d 163, 184 (D.D.C. 2010). To

accomplish this goal, this Court—relying on the Supreme Court’s opinion in Philip Morris USA




                                                  5
v. Williams, 549 U.S. 346 (2007)—held that the calculation of punitive damages in subsequent

related actions should be directly tied to the ratio of punitive to compensatory damages set forth

in earlier cases. Murphy, 740 F. Supp. 2d at 81–82. Thus, in Murphy this Court applied the ratio

of $3.44 established in Valore—an earlier FSIA case arising out of the Beirut bombing. Id. at

82-83 (citing Valore, 700 F. Supp. 2d at 52); see also Bland, 2011 WL 6396527, at *6. Here, the

Court will again apply this same $3.44 ratio, which has been established as the standard ratio

applicable to cases arising out of the Beirut bombing. Application of this ratio results in a total

punitive damages award of $25,800,000.

III.   CONCLUSION

       In closing, the Court applauds plaintiffs’ persistent efforts to hold Iran and MOIS

accountable for their cowardly support of terrorism. The Court concludes that defendants Iran

and MOIS must be punished to the fullest extent legally possible for the bombing in Beirut on

October 23, 1983. This horrific act impacted countless individuals and their families, three of

whom receive awards in this lawsuit. This Court hopes that the victims and their families may

find some measure of solace from this Court’s final judgment. For the reasons set forth above,

the Court finds that defendants are responsible for plaintiffs’ injuries and thus liable under the

FSIA’s state-sponsored terrorism exception for $7,500,000 in compensatory solatium damages

and $25,800,000 in punitive damages, for a total award of $33,300,000.

       A separate Order and Judgment consistent with these findings shall be entered this date.

       SO ORDERED.

       Signed by Chief Judge Royce C. Lamberth on March 20, 2012.




                                                  6